Order entered August 18, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00305-CV

                          IN THE INTEREST OF B.T.G., A CHILD

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-12707

                                            ORDER
       Before the Court is appellant’s March 14, 2015 motion seeking leave to file, and asking

us to take judicial notice of, documents related to a petition for writ of habeas corpus he filed in

federal court. We DENY appellant’s motion.


                                                       /s/   ADA BROWN
                                                             JUSTICE